DETAILED ACTION
This action is responsive to the application No. 16/968,049 filed on August 6, 2020. The objection to the specification has been withdrawn in light of Applicant’s amendment. The rejection of claims 1-14 on the ground of nonstatutory double patenting has been withdrawn in light of Applicant’s terminal disclaimer (see below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/967,292, U.S. Pat # 10,991,919, U.S. Pat # 10,497,887, U.S. Pat # 10,607,513, and U.S. Pat # 10,581,027 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “reducing an irradiation intensity of the lift-off light for at least part of an interface between the intermediate region of the synthetic resin film and the glass base below a threshold level of the irradiation intensity which is necessary for delamination, irradiating the at least part of the interface between the intermediate region of the synthetic resin film and the glass base with the lift-off light, and irradiating the interface between the flexible substrate region of the synthetic resin film and the glass base with the lift-off light whose irradiation intensity is higher than the threshold level” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892